277 So. 2d 457 (1973)
SHANNON'S REFRIGERATION SERVICE CONTRACTORS, INC.
v.
GENERAL OILFIELD TRUCKING, INC.
No. 9326.
Court of Appeal of Louisiana, First Circuit.
April 24, 1973.
Rehearing Denied May 31, 1973.
C. E. Bourg, II, Morgan City, for appellant.
Edward M. Leonard, Jr., Morgan City, for appellee.
Before LOTTINGER, ELLIS and CRAIN, JJ.
CRAIN, Judge.
This is an appeal from a default judgment rendered against appellant, General Oilfield Trucking, Inc. The judgment is based upon a petition alleging appellant was engaged by appellee, Shannon's Refrigeration Service Company, Inc. to lift into place with a dragline three blowers to be installed as part of a condenser unit. It is alleged that in doing the work appellant's employee negligently caused the blowers to fall with resultant damages to the equipment in the sum of $4,269.26.
There is no transcript of testimony in the record for the court to review. Also there is no note of evidence stipulated to by the parties or submitted by the trial judge. Additionally there are no reasons for judgment from the trial court. Where there is no note of evidence in the record, it is presumed the trial judge proceeded on proper evidence and it is appellant's duty to produce the transcript or note of evidence necessary to show the contrary. Schroeder v. Schroeder, 184 So. 2d 75 (La. App. 4th Cir., 1966). We see no reason why this case should form an exception to this rule. When the record was lodged *458 in this court, it contained no evidence. Since it was lodged, there have been various letters filed and one document that purports to be a fact narrative by appellee. Still there is no evidence.
Accordingly, the judgment of the trial court is affirmed, all costs to be paid by appellant.
Affirmed.